t c summary opinion united_states tax_court david charles ladehoff petitioner v commissioner of internal revenue respondent docket no 16814-10s filed date david charles ladehoff pro_se robert m romashko for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioner’s request for relief from joint_and_several_liability under sec_6015 with respect to an understatement of federal_income_tax for respondent denied petitioner relief from joint_and_several_liability under sec_6015 c and f the issue for decision is whether petitioner is entitled to relief under sec_6015 c or f for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in illinois when he filed his petition petitioner and his ex-wife were married in date the couple filed a joint federal_income_tax return for on date petitioner prepared the return using the documents his ex-wife gave him on schedule h household employment_taxes petitioner multiplied the total wages paid_by half of the percentages required to determine the social_security and medicare taxes owed on the wages paid the return reported a balance due of dollar_figure that was remitted with the return petitioner and his ex-wife divorced in date respondent reviewed petitioner’s return and discovered that there were mathematical errors on schedule h and that the adjusted_gross_income phaseout had not been applied to the child_tax_credit ctc respondent assessed a deficiency of dollar_figure petitioner timely filed form_8857 request for innocent spouse relief respondent proposed to deny petitioner relief under sec_6015 c and f because relief is not allowed on tax you owe on your own income or deductions petitioner filed form statement of disagreement in reply to respondent’s preliminary denial of relief respondent then sent petitioner a final appeals determination denying him relief under sec_6015 c and f no reason is stated in the final_determination for the denial of relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who ha sec_1all amounts are rounded to the nearest dollar filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 where an individual elects to have sec_6015 or c apply or in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section i burden_of_proof except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir under subsections b and c a taxpayer need only persuade the court by a preponderance_of_the_evidence stergios v commissioner tcmemo_2009_15 see also mcclelland v commissioner tcmemo_2005_121 ii relief under sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy all five elements of sec_6015 see also alt v commissioner t c pincite requirements for sec_6015 relief are conjunctive one of the five elements is that the understatement_of_tax on the return is attributable to erroneous items of the nonrequesting spouse sec_6015 if the understatement is attributable to an erroneous item of the requesting spouse or to both the requesting and the nonrequesting spouse the requesting spouse is not entitled to relief under sec_6015 see eg bartak v commissioner tcmemo_2004_83 aff'd 158_fedappx_43 9th cir ellison v commissioner tcmemo_2004_57 doyel v commissioner tcmemo_2004_35 petitioner prepared the couple’s return he argues that the return is fraudulent and that the erroneous items are attributable to his ex-wife petitioner testified that his ex-wife falsified employment records of family members who provided child care services for the couple’s children he provided no evidence to corroborate his testimony even if the court accepts petitioner’s testimony that his ex-wife falsified records her actions would not explain why he used only half of the applicable percentages to calculate the schedule h taxes the erroneous items are attributable to either petitioner or both petitioner and his ex-wife another element under sec_6015 is knowledge or reason to know of the understatement sec_6015 petitioner prepared the couple’s return using documents he says are fraudulent and did not use the correct percentages to calculate the tax owed on schedule h petitioner cannot claim that he did not have knowledge or reason to know that there was an understatement on the return the understatement_of_tax on petitioner’s return is attributable to mathematical errors on schedule h and an incorrectly calculated ctc these erroneous items are attributable to either petitioner or petitioner and his ex-wife additionally they are errors petitioner made when he prepared the return petitioner does not satisfy all five elements under sec_6015 therefore petitioner is not entitled to relief under sec_6015 iii relief under sec_6015 sec_6015 allows proportionate tax relief through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period petitioner and his ex-wife were divorced in date relief however will not be available to a requesting spouse who had actual knowledge at the time of signing the return of any item giving rise to a deficiency see sec_6015 petitioner prepared the couple’s return and made mathematical errors on schedule h and in computing the couple’s ctc as discussed above petitioner had actual knowledge of both items that gave rise to the deficiency therefore petitioner is not entitled to relief under sec_6015 iv equitable relief under sec_6015 a taxpayer is entitled to relief under sec_6015 if taking into account all of the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 revproc_2003_61 sec_4 - 2003_2_cb_296 sets out seven threshold conditions that a requesting spouse must meet before the commissioner will consider a request for relief under subsection f we employ these conditions when reviewing the commissioner’s denial of relief see 120_tc_137 see also schultz v commissioner tcmemo_2010_233 one condition is that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 one exception to this condition is that the requesting spouse was subject_to abuse not amounting to duress and did not challenge the treatment of the items on the return for fear of retaliation from the nonrequesting spouse id c b pincite petitioner testified that he was physically and emotionally abused by his ex- wife throughout the marriage evidence of two police reports documenting allegations of domestic battery were entered into the record the first incident occurred on date and the second on date the first report states that petitioner refused to file a domestic battery complaint the second incident occurred after the return for the year in issue was filed petitioner was listed as the victim in both reports petitioner’s ex-wife was listed as the other person involved in both reports--in the first report under the code for spouse and in the second report under the code for second victim no allegations of abuse were made during the couple’s divorce proceedings petitioner’s evidence of abuse does not rise to the level of abuse that would keep him from challenging the treatment of the items on the return for fear of his ex-wife’s retaliation cf thomassen v commissioner tcmemo_2011_88 the income_tax deficiency from which petitioner seeks relief is attributable to mathematical errors he made when he prepared the couple’s joint_return none of the exceptions to condition apply to petitioner see revproc_2003_61 sec_4 a b c and d petitioner does not meet all of the threshold conditions for relief under revproc_2003_61 sec_4 therefore petitioner is not entitled to relief under sec_6015 v conclusion after review of all of the evidence the court concludes that petitioner is not entitled to relief under sec_6015 c or f for we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
